DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Preliminary Amendment filed on 08/19/21.  Accordingly, claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (2014/0320184).
-Regarding claim 1, Chen et al  teaches a circuit (“wireless communication device”, [0001]) for clock and data recovery (CDR)), the circuit (see figure 5) comprising: 
a phase detector (104, 114) configured to generate one or more charge pump control signals (“charge pump control signals (UP and Down)”, [0035])  based on a phase difference between an input signal (fref) and an output clock signal (fout) (see [0035, 0046]) ; 
a charge pump (106), the charge pump (further see figure 7) comprising a first current source (S1, 140) configured to pull up an oscillator control signal (Vctrl) towards a first predetermined voltage (occurred at control voltage node (107) when a switch (S1) is closed  and a switch (S2) is opened ); and a second current source (S2, 142) configured to pull down the 
a voltage-controlled oscillator (VCO) (110)  configured to generate the output clock signal based on the oscillator control signal (see [0035, 0046]);
a lock detector (125) configured to detect, via (130, 132), a lock status based on a comparison between the oscillator control signal and a VCO reference voltage (Vcomp_0,…, or Vcomp_3), (see [0050]); and 
a control circuit (134, 110)  configured to selectively switch a first frequency band of the VCO (e.g., being a frequency range of (FVCO) with respective to an initial VCO curve (15), (see figure 6, and [0049]) to a second frequency band (e.g., being a frequency range of (FVCO) with respective to an optimal VCO curve (17), (see figure 6, and [0052-0055]) based on the lock status, wherein the first frequency  band of the VCO corresponds to a first range of frequencies associated with the output clock signal, and wherein the second frequency band of the VCO corresponds to a second range of frequencies associated with the output clock signal that are different from the first range, (see figure 6, and [0044, 0050-0055]).
VCO (204)”, [0050]).
	-Regarding claim 3, Chen et al  teaches that the second frequency band is a frequency band (indicated by the optimal VCO curve (17), (see figure 6) , among all available frequency bands (indicated by VCO curves, (15, 23, 19, 17) (see figure 12), having a starting frequency that is the closest to a starting frequency of the first frequency band (indicated by the initial VCO curve (15)).
	-Regarding claim 4, Chen et al  teaches that the control circuit is configurable to start a frequency sweep by setting the first frequency band of the VCO to an initial frequency band, (see “With the initial curve selected and the increased charge pump current established, method 300 varies the control voltage along the  selected VCO operating curve to steer the output frequency of the VCO 110  toward the target FVCO (306)”, [0060]), and the oscillator control signal to the first predetermined voltage, (see “In embodiments of the present invention, the charge pump control signal cp_ctrl (node 126) is provided to the charge pump 106 to set the current values provided by current sources 140 and 142.  By providing a larger current, the output node 107 can charge or discharge the low pass filter 108 faster and therefore the control voltage Vctrl can respond faster to changing detection conditions at the 
	-Regarding claim 5, Chen et al  teaches that the control circuit is configurable to, when the VCO switches to the second frequency band, set the oscillator control signal back to the first predetermined voltage (see “While method 300 remains in the curve search mode, the charge pump current remains at the increased current level to increase the response time of the control voltage”, [0061]).
	-Regarding claim 6, Chen et al  teaches that the control circuit is configurable to, after sweeping all available frequency bands, reset the VCO back to the initial frequency band to start a second frequency sweep when the circuit changes, via (120),  its target frequency (“target frequency”, [0038]), (see [0038, 0060]).
	-Regarding claim 7, Chen et al  teaches that the current sources are configurable to be arranged  that the charge pump has a pull down tendency (whenever the switch (S1) is opened and the switch (S2) is closed, (see figure 7)) , and wherein an initial frequency band (indicated by VCO curve (15))  can be one that has a highest starting frequency among all available frequency bands (e.g., indicated by respective VCO curves, (15, 23, 19, 17) (see figure 12).
	-Regarding claim 8, Chen et al  teaches that the lock detector is configured to detect that the circuit is locked when the circuit is settled and the oscillator control signal is higher than the VCO reference voltage.  For instance, the lock detector is configured to detect that the circuit is locked when the oscillator control signal is in a locking range (VR1) and higher than the VCO reference voltage (Vcmp_1), (see figure 6 or 15, and [0044, 0055]).

-Regarding claim 10, Chen et al  teaches that the current sources are so arranged that the charge pump has a pull up tendency (whenever the switch (S1) is closed and the switch (S2) is opened (see figure 7)), and wherein an initial frequency band (indicated by VCO curve (15))  is one that has a lowest starting frequency among all available frequency bands (e.g., indicated by respective VCO curves, (15, 14, 13, 12) (see figure 12).
-Regarding claim 11, Chen et al  teaches that the lock detector is configured to detect that the circuit is locked when the circuit is settled and the oscillator control signal is lower than the VCO reference voltage.  For instance, the lock detector is configured to detect that the circuit is locked when the oscillator control signal is in a locking range (VR1) and lower than the VCO reference voltage (Vcmp_3), (see figure 6 or 15, and [0044, 0055]).
-Regarding claim 12, Chen et al  teaches that a lowest available level for each frequency band of the available frequency bands is the second predetermined voltage, and wherein the VCO reference voltage is 1/2 the first predetermined voltage.  For instance, the lowest available voltage level for each frequency band of the available frequency bands can be 0.5 (V) as the 
-Regarding claim 13, Chen et al  teaches that the control circuit is configured to determine whether the circuit has settled based on a comparison between a frequency of the output clock signal and a frequency of the input signal, via using the phase detector, (see [0035]).
-Regarding claim 14, Chen et al  teaches that all available frequency bands (e.g., indicated by respective VCO curves (0,…, 31) together represent a total operable frequency range (FVCO)s of the circuit (see figure 15).
-Regarding claim 16, Chen et al  teaches that the circuit comprises: a loop filter (108) coupled to the oscillator control signal, (see figure 5).
-Regarding claim 17, Chen et al  teaches that the circuit operates without a crystal (see figure 5).
-Regarding claim 18, Chen et al  teaches that the circuit operates without a frequency detector besides the phase detector  (see figure 5).
-Regarding claim 20, as applied to claim 1 set forth above and herein incorporated, Chen et al  teaches a method for operating a circuit (“wireless communication device”, [0001]) for 
receiving, by a phase detector (104, 114), an input signal (fref) and an output clock signal (fout); 
generating, by the phase detector, one or more charge pump control signals (“charge pump control signals (UP and Down)”, [0035])   based on a phase difference between the input signal and the output clock signal see [0035, 0046]);  
generating, by a charge pump (106), the charge pump (further see figure 7)  comprising (i) a first current source  (S1, 140) configured to pull up an oscillator control signal towards a first predetermined voltage (occurred at control voltage node (107) when a switch (S1) is closed  and a switch (S2) is opened) and (ii) a second current source (S2, 142) configured to pull down the oscillator control signal towards a second predetermined voltage (occurred at control voltage node (107) when the switch (S1) is opened and the switch (S2) is closed), wherein the first current source is configured to generate a first driving current (outputted from (140))  and the second current source is configured to generate a second driving current (outputted from (142)) that is different from the first driving current in directions for respective charging and discharging a control voltage node (107), (see [0035]); 
generating, by a voltage-controlled oscillator (VCO) (110), the output clock signal based on the oscillator control signal (see [0035, 0046]); 
determining, by a lock detector (125), a lock status based on a comparison between the oscillator control signal and a VCO reference voltage; and 
.
Allowable Subject Matter
Claims 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG PHU/
Primary Examiner
Art Unit 2632